Exhibit 10.1

WAIVER TO CREDIT AGREEMENT

THIS WAIVER TO CREDIT AGREEMENT (this “Waiver”), dated as of February 23, 2016,
is entered into among POWERSECURE INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), the lenders signatory hereto (collectively, the “Lenders”),
and CITIBANK, N.A., as Administrative Agent (the “Administrative Agent”).

BACKGROUND

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of December 21, 2011
(said Credit Agreement, as heretofore amended, modified and supplemented, the
“Credit Agreement”). The terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement.

B. The Borrower has informed the Lenders that it will be executing an Agreement
and Plan of Merger with, among other parties, The Southern Company, whereby upon
closing of the transaction and merger described in such agreement, The Southern
Company will acquire more than 50% of the Voting Equity Interests of the
Borrower (the execution by the Borrower of such agreement, the “Southern
Agreement Execution”).

C. The Southern Agreement Execution would result in an Event of Default under
Section 8.01(k) of the Credit Agreement.

D. The Borrower has requested that the Lenders waive the Event of Default that
would occur as a result of the Southern Agreement Execution.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders and
the Administrative Agent covenant and agree as follows:

1. WAIVER. Subject to the conditions of effectiveness set forth in Section 3
hereof, the Lenders hereby waive the Event of Default under Section 8.01(k) of
the Credit Agreement which would occur as a result of the Southern Agreement
Execution. The waiver provided in the immediately preceding sentence (a) is
limited to the specific Event of Default referred to therein as a result of the
Southern Agreement Execution, (b) shall not waive any Event of Default under
Section 8.01(k) of the Credit Agreement that will or may occur as a result of
the acquisition by The Southern Company of more than 50% of the Voting Equity
Interests of the Borrower, and (c) shall not affect any other terms or
provisions of the Credit Agreement or any other Loan Documents.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof and after giving effect to this Waiver:

(a) the representations and warranties contained in Article V the Credit
Agreement and the other Loan Documents (i) that contain a materiality
qualification are true and correct in    

 

1



--------------------------------------------------------------------------------

all respects on and as of the date hereof as if made on and as of such date, and
(ii) that do not contain a materiality qualification are true and correct in all
material respects on and as of the date hereof as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
respects or in all material respects, as applicable, as of such earlier date,
and except that the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Credit Agreement; and

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

3. CONDITIONS TO EFFECTIVENESS. This Waiver shall be effective upon satisfaction
or completion of the following:

(a) the Administrative Agent shall have received counterparts of this Waiver
executed by each of the Lenders;

(b) the representations and warranties set forth in Section 2 of this Waiver
shall be true and correct as of the date of this Waiver; and

(c) the Administrative Agent shall have received counterparts of this Waiver
executed by the Borrower and acknowledged by each Guarantor.

4. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this Waiver, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as affected by this Waiver.

(b) Except as expressly set forth herein, this Waiver shall not (i) by
implication or otherwise limit, impair, constitute a wavier of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, or (ii) alter, modify,
amend, or in any way affect the terms, conditions, obligations, covenants, or
agreements contained in the Credit Agreement or the other Loan Documents, all of
which are hereby ratified and affirmed in all respects and shall continue in
full force and effect.

5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Waiver and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Waiver, (b) acknowledges and agrees that its obligations
in respect of its Guaranty are not released, diminished, waived, modified,
impaired or affected in any manner by this Waiver or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations under its
Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty.

 

2



--------------------------------------------------------------------------------

7. EXECUTION IN COUNTERPARTS. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same
instrument. For purposes of this Waiver, a counterpart hereof (or signature page
thereto) signed and transmitted by any Person party hereto to the Administrative
Agent (or its counsel) by facsimile machine, telecopier or electronic mail is to
be treated as an original. The signature of such Person thereon, for purposes
hereof, is to be considered as an original signature, and the counterpart (or
signature page thereto) so transmitted is to be considered to have the same
binding effect as an original signature on an original document.

8. GOVERNING LAW; BINDING EFFECT. This Waiver shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such state, provided that each party
shall retain all rights arising under federal law, and shall be binding upon the
parties hereto and their respective successors and assigns; provided, however,
that the Borrower may not assign any of its rights arising from this Waiver or
any other Loan Document, and any prohibited assignment shall be null and void.

9. HEADINGS. Section headings in this Waiver are included herein for convenience
of reference only and shall not constitute a part of this Waiver for any other
purpose.

10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS MODIFIED BY THIS WAIVER, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver is executed as of the date first set forth
above.

 

POWERSECURE INTERNATIONAL, INC. By:  

/s/ Eric Dupont

  Eric Dupont   Chief Financial Officer

 

4



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Lender By:  

/s/ Debbie Sowards

Name:  

Debbie Sowards

Title:  

Senior Vice President

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ Steven G. Bullard

Name:  

STEVEN G. BULLARD

Title:  

SENIOR VICE PRESIDENT

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

POWERSECURE, INC.

POWERSERVICES, INC.

ENERGYLITE, INC.

UTILITYENGINEERING, INC.

UTILITYDESIGN, INC.

REID’S TRAILER, INC.

POWERSECURE SOLAR, LLC INNOVATION ENERGIES, LLC SOLAIS LIGHTING, INC.
POWERSECURE LIGHTING, LLC By:  

/s/ Eric Dupont

  Eric Dupont   Chief Financial Officer for all

 

6